I dissent. By answer defendant pleaded false and fraudulent misrepresentations and asked for a reformation. After decision defendant moved for an amendment of the findings and conclusions and of the answer to conform to mutual mistake. This is the first time that this was suggested, false representation being the theory of the pleading and of the trial. Defendant's motion below and assignments of error here are of mutual mistake and not unilateral mistake taken advantage of by plaintiff. While there might have been room originally for the defense of unilateral *Page 91 
mistake, this theory was not relied upon on the motion nor is it expressed in the assignments of error. Mutual mistake"of plaintiff" is what defendant has relied upon. As a matter of law there is no mutual mistake. We should not consider ourselves free to switch theories on appeal and decide the case on the basis of unilateral mistake when according to their own words all that the assignments and motion presented was mutual mistake "of plaintiff." Failure to present a case properly does not furnish grounds to invoke the protective wing of this court to shelter the brood of straying litigants. In addition, there is the factor of permitting purely defensive matter to support an equitable defense which still has some of its original elements of a cause of action. Only guardedly should this be allowed.
I think there should be an affirmance.